Case 2:16-cv-05481-DSF-SHK Document 76 Filed 05/20/20 Page 1 of 21 Page ID #:458




   1
   2
   3
   4
   5
   6
   7
   8                            UNITED STATES DISTRICT COURT
   9                            CENTRAL DISTRICT OF CALIFORNIA
  10
           KHAALIQ BINNS,                                    Case No. 2:16-cv-05481-DSF-SHK
  11
                                      Plaintiff,             AMENDED REPORT AND
  12
                                v.                           RECOMMENDATION OF UNITED
  13                                                         STATES MAGISTRATE JUDGE TO
           D. ASUNCION, ET AL.,                              GRANT IN PART AND DENY IN
  14
                                      Defendants.            PART DEFENDANTS’ MOTION
  15                                                         TO DISMISS
  16
  17           This Amended Report and Recommendation (“R&R”) is submitted to the
  18   Honorable Dale S. Fischer, United States District Judge, under 28 U.S.C. § 636 and
  19   General Order 05-07 of the United States District Court for the Central District of
  20   California. For the reasons set forth below, the Magistrate Judge recommends that
  21   Defendants’ Motion to Dismiss be GRANTED IN PART and DENIED IN PART.
  22                       I.        SUMMARY OF RECOMMENDATION
  23           On September 11, 2017, Plaintiff Khaaliq Binns (“Plaintiff”), proceeding pro
  24   se and in forma pauperis (“IFP”), constructively filed1 his Second Amended
  25   Complaint (“SAC”) naming as defendants Warden D. Asuncion (“Asuncion”),
  26
       1Under the “mailbox rule,” when a pro se prisoner gives prison authorities a pleading to mail to
  27   court, the court deems the pleading constructively “filed” on the date it is signed. Douglas v.
       Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009) (applying the mailbox rule to civil rights suits filed by
  28
       pro se prisoners).
Case 2:16-cv-05481-DSF-SHK Document 76 Filed 05/20/20 Page 2 of 21 Page ID #:459




   1   Correctional Officer Hunter (“Hunter”), and Correctional Officer (Sergeant)
   2   Jameson (“Jameson”) (collectively “Defendants”). Electronic Case Filing
   3   Number (“ECF No.”) 46, SAC at 3. Plaintiff brought this case under 42 U.S.C.
   4   § 1983 (“§ 1983”) against Defendants in their individual capacities. Id. On August
   5   19, 2019, Defendants filed a Motion to Dismiss (“Motion” or “Mot.”), under Fed.
   6   R. Civ. P. 12(b)(6). ECF No. 68, Mot. On September 24, 2019, Plaintiff filed an
   7   Opposition to the Motion (“Opposition” or “Opp’n”). ECF No. 70, Opp’n.
   8         For the reasons described below, the Magistrate Judge recommends that the
   9   District Judge GRANT IN PART and DENY IN PART Defendants’ Motion.
  10   Specifically, the Magistrate Judge recommends that the District Judge: (1) GRANT
  11   the Motion as to Defendant Asuncion and DISMISS Plaintiff’s claims against
  12   Defendant Asuncion; (2) DENY the Motion as to Plaintiff’s claim that Defendants
  13   Hunter and Jameson violated Plaintiff’s Eighth Amendment rights; (3) DENY the
  14   Motion to strike the punitive damages claim; and (4) DENY Defendants’ Motion
  15   to dismiss Plaintiff’s claim based on qualified immunity.
  16                                 II.    BACKGROUND
  17         A.     Procedural History
  18         On July 11, 2016, Plaintiff constructively filed a § 1983 Complaint arising
  19   from Plaintiff’s improper assignment to an upper bunk in a state jail facility. ECF
  20   No. 1, Complaint. Plaintiff alleged that Defendants knowingly and improperly
  21   assigned Plaintiff to an upper bunk even though Defendants were aware that
  22   Plaintiff was required to be given a lower bunk as a result of Plaintiff’s medical
  23   condition. Id. at 3, 5. Plaintiff claimed these actions violated the Eighth
  24   Amendment of the U.S. Constitution, and Plaintiff sued those Defendants in their
  25   individual and official capacities. See id. After screening the Complaint, the
  26   previously assigned Magistrate Judge found that the Complaint sufficiently alleged
  27   claims under the Eighth and Fourteenth Amendments against two defendants in
  28
                                                  2
Case 2:16-cv-05481-DSF-SHK Document 76 Filed 05/20/20 Page 3 of 21 Page ID #:460




   1   their individual capacities and ordered Plaintiff to provide the necessary
   2   information to serve those two defendants. ECF No. 7, Order Authorizing Service.
   3         On November 8, 2016, Plaintiff constructively filed a First Amended
   4   Complaint (“FAC”) naming several new defendants, but based on the same claim
   5   of improper placement of Plaintiff in an upper bunk in violation of Plaintiff’s Eighth
   6   Amendment rights. See ECF No. 19, FAC. The FAC also named as defendants
   7   “unknown medical staff” who allegedly allowed for Plaintiff’s placement despite
   8   medical documentation showing Plaintiff needed a lower bunk. Id. at 4. On
   9   December 15, 2016, the previously assigned Magistrate Judge allowed the FAC to
  10   be served on three Defendants in their individual capacities. ECF No. 22, Order
  11   Allowing Service of FAC.
  12         On May 1, 2017, the Court issued a R&R dismissing the matter, without
  13   prejudice, for Plaintiff’s failure to provide the necessary service related documents
  14   and, as a result, failing to prosecute the matter. ECF No. 27, R&R re: Failure to
  15   Prosecute. On May 11, 2017, Plaintiff filed a request for an extension of time to
  16   provide the necessary materials, which the Court granted, and withdrew the R&R
  17   re: Failure to Prosecute. ECF Nos. 29, 30.
  18         Subsequently, Plaintiff provided materials to have the FAC served on
  19   Defendants and several Defendants provided waivers of service. ECF No. 38,
  20   Waiver of Service. On August 17, 2017, several Defendants filed a motion to
  21   dismiss the FAC. ECF Nos. 41, 42. Plaintiff then filed a motion for leave to amend
  22   the FAC, which the Court granted, and Plaintiff filed a Second Amended
  23   Complaint (“SAC”). ECF Nos. 44-46. The SAC is the controlling pleading.
  24         On March 18, 2018, Plaintiff filed a request for a settlement conference,
  25   which, after the Court ordered a response, Defendants opposed. ECF Nos. 51-53.
  26   The matter was subsequently referred for a settlement conference and a notice was
  27   filed indicating that the parties did not settle the matter. ECF Nos. 60, 64.
  28   ///
                                                 3
Case 2:16-cv-05481-DSF-SHK Document 76 Filed 05/20/20 Page 4 of 21 Page ID #:461




   1         On August 29, 2019, Defendants filed the current Motion and, on September
   2   24, 2019, Plaintiff filed an Opposition. ECF Nos. 68, 70. The matter stands ready
   3   for decision.
   4         B.        Summary Of The SAC
   5         Plaintiff makes factual allegations in the SAC and also attaches various
   6   exhibits. With respect to these exhibits, Plaintiff refers to some, but not all, of
   7   them throughout the SAC. For purposes of this Motion, the Court accepts as true
   8   the factual allegations in the SAC and the appropriate exhibits and, construing
   9   them in the light most favorable to Plaintiff, they are as follows.
  10         Plaintiff is injured and has a metal rod in his left leg. ECF No. 46, SAC at 8.
  11   On December 10, 2015, while Plaintiff was housed at Lancaster State Prison,
  12   Defendant “Hunter attempted to move Plaintiff from” Plaintiff’s bottom bunk to
  13   an upper bunk in another cell. Id. In response, Plaintiff presented Defendant
  14   Hunter and another sergeant with a “certified copy of Plaintiff’s Chronos,” which
  15   Plaintiff attaches as Exhibit A to the SAC. Plaintiff claims that this “Chronos”
  16   requires that Plaintiff be placed in a bottom bunk. Id.
  17         Specifically, the first page of Exhibit A to the SAC is a document with
  18   Plaintiff’s name and California Department of Correction and Rehabilitation
  19   (“CDCR”) number. Id. at 12. This page also includes a notation of an “effective
  20   date” of June 23, 2008, an “1845 date” of December 14, 2015, and a “housing
  21   restrictions” comment noting “lower/bottom bunk only.” Id.
  22         The second page appears to be a CDCR 7410 (08/04) form titled
  23   “Comprehensive Accommodation Chrono,” which is dated September 16, 2008,
  24   and September 17, 2008, and is signed by, what appears to be, two separate
  25   physicians. Id. at 13, 9/17/08 CDCR 7410. The 9/17/08 CDCR 7410 form
  26   contains the following instructions:
  27         A physician shall complete this form if an inmate requires an
  28         accommodation due to a medical condition.                Circle P if the
                                                  4
Case 2:16-cv-05481-DSF-SHK Document 76 Filed 05/20/20 Page 5 of 21 Page ID #:462




   1          accommodation is to be permanent, or T if the accommodation is to be
   2          temporary. If the accommodation is temporary, write the date the
   3          accommodation expires on the line. A new form shall be generated
   4          when a change to an accommodation is required or upon renewal of a
   5          temporary accommodation. Any new form generated shall include
   6          previous accommodations, if they still apply.       Chronos indicating
   7          permanent accommodations shall be reviewed annually. This form
   8          shall be honored as a permanent chrono at all institutions.
   9   Id. As it relates to Plaintiff’s cell location and bunk designation, the 9/17/08
  10   CDCR 7410 form designates the ground floor cell and bottom bunk limitations with
  11   a “P” – indicating that this is a permanent accommodation. Id. There are also
  12   notes under the medical equipment notes for a cane and particular type of shoes for
  13   Plaintiff. Id.
  14          Plaintiff also attaches a CDCR 7410 form with similar notations for a ground
  15   floor cell and bottom bunk designation, signed on June 23, 2008, and June 24,
  16   2008, by what appear to be physicians. ECF No. 46-1, 6/24/08 CDCR 7410 at 1.
  17   This 6/24/08 CDCR 7410 form includes the same instructions as the 9/17/08
  18   CDCR 7410. See id. Finally, as part of Exhibit A, Plaintiff includes a CDCR 7410
  19   (10/13) form, which also designated that Plaintiff permanently be provided a
  20   bottom bunk and was “digitally authenticated” on December 14, 2015. ECF No.
  21   46-1, 12/14/15 CDCR 7410 at 1.
  22          Plaintiff alleges that, on December 10, 2015, upon reviewing this Chrono
  23   requiring Plaintiff to be provided a bottom bunk, a sergeant told Defendant Hunter
  24   to allow Plaintiff to remain in Plaintiff’s housing unit in the bottom bunk. ECF No.
  25   46, SAC at 8.
  26          Plaintiff alleges that the next day, December 11, 2015, Defendant Hunter,
  27   disregarding the sergeant’s orders, told another sergeant, Defendant Jameson, that
  28   Plaintiff was to be moved to another unit and an upper bunk. Id. Plaintiff spoke
                                                  5
Case 2:16-cv-05481-DSF-SHK Document 76 Filed 05/20/20 Page 6 of 21 Page ID #:463




   1   with Defendant Jameson and showed Defendant Jameson the Chrono requiring a
   2   bottom bunk designation, but Defendant Jameson responded: “‘If you don’t want
   3   to move, I’m throwing away your property and making you sleep outside on [sic]
   4   the yard.’” Id. (capitalization normalized). Plaintiff was then moved to another
   5   housing unit by Defendants Hunter and Jameson and kept waiting in a dayroom
   6   “for at least 30 minutes before being housed.” Id. at 9.
   7         When Plaintiff got to his new cell, another inmate said that he also had a
   8   bottom bunk chrono and that Plaintiff should not have been moved to the new cell.
   9   Id. On December 12, 2015, Plaintiff fell from the upper bunk and injured Plaintiff’s
  10   left leg, back, and head. Id. Plaintiff alerted staff and “was dragged on the floor out
  11   of [the] cell and rushed to [a] medical . . . facility” and then “transferred to
  12   Palmdale Medical Center.” Id. Plaintiff was discharged that same day, after being
  13   treated for an abrasion on his left leg. Id. Plaintiff also suffered “confusion from
  14   the fall that injured Plaintiff[’s] lower back and leg with evidence of prior surgery.”
  15   Id.
  16         Plaintiff refers to medical records from December 14, 2015, which Plaintiff
  17   attaches as Exhibit B to the SAC. These medical records state that Plaintiff was
  18   sent to “PRMC ER on 12/12/15 after he fell from the top bunk that day hitting his
  19   head, back and left shin.” ECF No. 46-1, 12/14/15 Primary Care Provider Notes.
  20   This note further provides that “Pt states it is hard for him to go up and down the
  21   bunk w/ the operated left leg” and also includes what appears to be the cause of
  22   Plaintiff’s injuries warranting a bottom bunk designation—“motorcycle accident in
  23   2004.” Id. Finally, the name of the doctor who appears to have treated Plaintiff
  24   matches the name of the doctor who digitally authenticated the 12/14/15 CDCR
  25   7410, which designated that Plaintiff be provided a bottom bunk. See id.
  26         Plaintiff further alleges that Plaintiff was given a “lay-in order” by the
  27   medical staff as a result of his injury and prescribed “effective medication
  28   (ibuprofen, motrin) on Dec[ember] 14, 2015.” ECF No. 46, SAC at 10. Plaintiff
                                                  6
Case 2:16-cv-05481-DSF-SHK Document 76 Filed 05/20/20 Page 7 of 21 Page ID #:464




   1   alleges that he was ridiculed by the staff, while he waited for his medication, and
   2   that “[a]s a direct result of the ridicule Plaintiff continued to receive, Plaintiff was
   3   transferred to another level three (3) prison (California Mens Colony).” Id.
   4   (capitalization normalized).
   5         Though not referenced in the SAC, Plaintiff also provides his medical
   6   records from the Palmdale Regional Medical Center regarding the medical
   7   treatment Plaintiff received on December 12, 2015. ECF No. 46-1, Exh. C at 5-9;
   8   ECF No. 46-2, Exh. C at 1-10; ECF No. 46-3, Exh. C at 1-7. Similarly, Plaintiff also
   9   provides a Health Care Service Request Form, also dated December 12, 2015,
  10   where Plaintiff states that “my left leg keeps going out on me and I’m having a lot
  11   of sharp pain.” ECF No. 46-3, Exh. D at 9 (capitalization normalized). Plaintiff
  12   also attaches other Health Care Services Request Forms dated January 3, 2016, and
  13   January 11, 2016. ECF No. 46-4, Exh. D at 1-2.
  14         Finally, Plaintiff attaches the third level appeal decision from the CDCR, in
  15   which the CDCR examiner denied Plaintiff’s claim for relief arising from the same
  16   facts alleged here. ECF No. 46-4, Exh. F at 6-7.
  17         In this third level appeal decision, the CDCR examiner found that when
  18   Plaintiff arrived at the Lancaster facility, “the CDC Form 1882, Initial Housing
  19   Review documents [provided] no housing restrictions at that time.” Id. at 7.
  20   Further, the examiner found “that the CDCR 1845 dated December 14, 2015,
  21   documents that [Plaintiff] has no disability[,] and that the CDCR 7410 dated
  22   December 14, 2015[,] documents that [Plaintiff] required lower bunk housing[.]”
  23   Id. The examiner found that these recommendations were followed when Plaintiff
  24   was moved, on December 15, 2015, to a lower bunk. Id.
  25         Based on these allegations by Plaintiff, Plaintiff claims that Defendants were
  26   deliberately indifferent, in violation of the Eighth Amendment, by improperly
  27   placing Plaintiff in an upper bunk. ECF No. 46, SAC at 7. Further, as a proximate
  28   result of Defendants’ wrongful acts, Plaintiff claims his leg, head, and back were
                                                   7
Case 2:16-cv-05481-DSF-SHK Document 76 Filed 05/20/20 Page 8 of 21 Page ID #:465




   1   injured and that Plaintiff is entitled to $500,000 in compensatory damages and
   2   $250,000 in punitive damages. Id. 6-7.
   3         C.        Defendants’ Motion
   4         In their Motion, Defendants ask the Court to dismiss Plaintiff’s SAC under
   5   Fed. R. Civ. P. 12(b)(6). ECF No. 68, Motion at 9. In doing so, Defendants argue
   6   that the Court can review the attachments to the SAC without converting it into a
   7   summary judgment motion. Id. at 10 (citations omitted). Defendants raise three
   8   grounds for dismissal: “(1) Plaintiff fails to allege sufficient facts to support his
   9   deliberate indifference claim under the Eighth Amendment; (2) Plaintiff fails to
  10   establish Defendant Asuncion’s personal involvement or causation in the alleged
  11   violations of Plaintiff’s constitutional right; and (3) Defendants are entitled to
  12   qualified immunity.” Id. Defendants also seek to have the punitive damages claim
  13   stricken. Id.
  14         D.        Plaintiff’s Opposition
  15         In his Opposition, Plaintiff argues that his SAC appropriately sets forth the
  16   necessary factual allegations against Defendants Hunter and Jameson to show they
  17   were deliberately indifferent “to his medical needs when they denied his requests
  18   to be assigned to a lower bunk, after being moved to an upper bunk.” ECF No. 70,
  19   Opp’n at 6. Plaintiff, however, “asks the Court to dismiss Asuncion (warden) from
  20   the (SAC) for failure to state[] a claim for her alleged involvement . . . .” Id.
  21   Plaintiff also states that Defendants Jameson and Hunter “are not entitled to [a]
  22   defense of qualified immunity.” Id.
  23         Plaintiff points out that “he specifically showed [] Hunter and Sergeant
  24   Shumaker a copy of his medical chrono for a lower bunk, issued at another
  25   institution, the metal rods that were in Plaintiff’s left leg from a moto[r]cycle
  26   accident prior to his incarceration, and [that] Sergeant Shumaker ordered [] Hunter
  27   to keep Plaintiff housed in the same cell.” Id. Plaintiff also points to the portion of
  28   the SAC where Defendant Hunter spoke with Defendant Jameson, and Plaintiff
                                                   8
Case 2:16-cv-05481-DSF-SHK Document 76 Filed 05/20/20 Page 9 of 21 Page ID #:466




   1   was then moved to another cell where the lower bunk was occupied by another
   2   inmate who also had a lower bunk designation. Id. at 7.
   3           With respect to Defendants Hunter and Jameson, Plaintiff argues that both
   4   of these defendants displayed the objective element of an Eighth Amendment
   5   violation by ignoring the Chrono showing that Plaintiff was to be provided a lower
   6   bunk. See id. at 10. With respect to the second element, Plaintiff argues that “it is
   7   obvious that Plaintiff has stated the subjective element of a federal claim of
   8   deliberate indifference to a serious medical need.” Id. With respect to qualified
   9   immunity, Plaintiff argues that “any reasonable official having been told by Plaintiff
  10   that he had metal rods and cannot [be] safely housed on a top bunk would know
  11   that he violated the inmate’s rights to be free from cruel and unusual punishment.”
  12   Id. at 12.
  13                               III.   LEGAL STANDARDS
  14           A.    Motion To Dismiss Under 12(b)(6)
  15           Under Rule 12(b)(6), a defendant may move to dismiss an action for failure
  16   to allege “enough facts to state a claim to relief that is plausible on its face.” Bell
  17   Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its face
  18   “when the plaintiff pleads factual content that allows the court to draw the
  19   reasonable inference that the defendant is liable for the misconduct alleged. The
  20   plausibility standard is not akin to a ‘probability requirement,’ but it asks for more
  21   than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal,
  22   556 U.S. 662, 678 (2009) (internal citations omitted). This does not require a
  23   pleading to include detailed factual allegations and a “‘claim has facial plausibility
  24   when the plaintiff pleads factual content that allows the court to draw the
  25   reasonable inference that the defendant is liable for the misconduct alleged.’”
  26   Cook v. Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (quoting Iqbal, 556 U.S. at
  27   678).
  28   ///
                                                   9
Case 2:16-cv-05481-DSF-SHK Document 76 Filed 05/20/20 Page 10 of 21 Page ID #:467




   1         However, the complaint “must contain sufficient allegations of underlying
   2   facts to give fair notice and to enable the opposing party to defend itself
   3   effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). “Determining
   4   whether a complaint states a plausible claim for relief is ‘a context-specific task that
   5   requires the reviewing court to draw on its judicial experience and common
   6   sense.’” Ebner v. Fresh, Inc., 838 F.3d 958, 963 (9th Cir. 2016) (as amended)
   7   (quoting Iqbal, 556 U.S. at 679).
   8         To the extent a factual allegation meets this standard, a court must accept
   9   the allegation as true at the pleading stage. Hamilton v. Brown, 630 F.3d 889,
  10   892-93 (9th Cir. 2011); see also Manzarek v. St. Paul Fire & Marine Ins. Co., 519
  11   F.3d 1025, 1031 (9th Cir. 2008) (finding that courts must “accept factual
  12   allegations in the complaint as true and construe the pleadings in the light most
  13   favorable to the nonmoving party.”) (citation omitted). Factual allegations “that
  14   are merely conclusory, unwarranted deductions of fact, or unreasonable
  15   inferences” do not meet the standard of facial plausibility and will not be accepted
  16   as true. In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008) (citation
  17   and internal quotation marks omitted).
  18         The Court must also consider Plaintiff’s position as a pro se litigant at the
  19   pleading stage and construe the pleading liberally. See Byrd v. Phoenix Police
  20   Dep’t, 885 F.3d 639, 643 (9th Cir. 2018) (finding that pro se litigant’s allegations
  21   were sufficient where his “use of a colloquial, shorthand phrase ma[d]e[] plain that
  22   Byrd [wa]s alleging that the officers’ use of force was unreasonably excessive” and
  23   was “reinforced by his allegations about the resulting injuries”); see also Blaisdell
  24   v. Frappiea, 729 F.3d 1237, 1241 (9th Cir. 2013) (“This rule relieves pro se litigants
  25   from the strict application of procedural rules and demands that courts not hold
  26   missing or inaccurate legal terminology or muddled draftsmanship against them.”).
  27   This means that “a pro se complaint, however inartfully pleaded, must be held to
  28   less stringent standards than formal pleadings drafted by lawyers’ and can only be
                                                 10
Case 2:16-cv-05481-DSF-SHK Document 76 Filed 05/20/20 Page 11 of 21 Page ID #:468




   1   dismissed for failure to state a claim if it appears beyond doubt that the plaintiff can
   2   prove no set of facts in support of his claim which would entitle him to relief.”
   3   Estelle v. Gamble, 429 U.S. 97, 106 (1976); see Fed. R. Civ. P. 8(e) (stating that
   4   “[p]leadings must be construed so as to do justice”).
   5         In analyzing a Rule 12(b)(6) motion, “the Court is generally limited to the
   6   face of the complaint, materials incorporated into the complaint by reference, and
   7   matters suitable for judicial notice, as well as exhibits attached to the complaint.”
   8   Ismail v. County of Orange, 917 F. Supp. 2d 1060, 1066 (C.D. Cal. 2012), aff’d, 676
   9   F. App’x 690 (9th Cir. 2017) (internal citations omitted). Further, Rule 12(d)
  10   provides:
  11         If, on a motion under Rule 12(b)(6) or 12(c), matters outside the
  12         pleadings are presented to and not excluded by the court, the motion
  13         must be treated as one for summary judgment under Rule 56. All
  14         parties must be given a reasonable opportunity to present all the
  15         material that is pertinent to the motion.
  16         Finally, if the Court finds the complaint should be dismissed for failure to
  17   state a claim, the Court has discretion to dismiss with or without leave to amend.
  18   Lopez v. Smith, 203 F.3d 1122, 1126-30 (9th Cir. 2000). Leave to amend should be
  19   granted if it appears possible for a plaintiff to correct the defects in the complaint,
  20   especially if the plaintiff is pro se. Id. at 1130-31; Cato v. United States, 70 F.3d
  21   1103, 1106 (9th Cir. 1995). However, if, after careful consideration, it is clear a
  22   complaint cannot be cured by amendment, a court may dismiss without leave to
  23   amend. Cato, 70 F.3d at 1107-11; see also Gompper v. VISX, Inc., 298 F.3d 893,
  24   898 (9th Cir. 2002) (upholding dismissal without leave to amend where additional
  25   facts would not establish elements of claim).
  26         B.     Eighth Amendment Standard
  27         The Eighth Amendment imposes a duty on prison officials to provide
  28   “humane conditions of confinement,” including adequate medical care and
                                                  11
Case 2:16-cv-05481-DSF-SHK Document 76 Filed 05/20/20 Page 12 of 21 Page ID #:469




   1   protection from undue harm. Farmer v. Brennan, 511 U.S. 825, 832 (1994).
   2   “Deliberate indifference in violation of the Eighth Amendment exists when a
   3   prison official knows an inmate faces a substantial risk of serious harm to his health
   4   and fails to take reasonable measures to abate the risk” Nicholson v. Finander, No.
   5   CV 12-9993-FMO (JEM), 2014 WL 8095187, at *7 (C.D. Cal. Oct. 24, 2014),
   6   report and recommendation adopted, No. CV 12-9993-FMO(JEM), 2015 WL
   7   1006551 (C.D. Cal. Mar. 5, 2015) (citing Farmer, 511 U.S. at 847); Toguchi v.
   8   Chung, 391 F.3d 1051, 1058 (9th Cir.2004)).
   9         To demonstrate deliberate indifference under the Eighth Amendment, a
  10   plaintiff must allege that: (1) the deprivation, objectively, creates “a substantial risk of
  11   serious harm”; and (2) the prison official responsible for the deprivation has a
  12   “sufficiently culpable state of mind” indicating “the unnecessary and wanton
  13   infliction of pain.” Farmer, 511 U.S. at 834. As such, the standard is not satisfied by
  14   a showing of medical malpractice or mere negligence. Toguchi, 391 F.3d at 1060.
  15         To satisfy the first prong of the deliberate indifference standard, a plaintiff
  16   must demonstrate a serious medical need. An inmate’s medical need is serious if
  17   failure to treat his or her medical condition “could result in further significant injury
  18   or the ‘unnecessary and wanton infliction of pain.’” Jett v. Penner, 439 F.3d 1091,
  19   1096 (9th Cir. 2006) (citation omitted). This does not require that a plaintiff show
  20   they suffered any substantial harm or significant injury because of the alleged
  21   misconduct. Id. Nevertheless, courts still consider whether “a reasonable doctor or
  22   patient would find [the prisoner’s condition] important and worthy of comment or
  23   treatment; the presence of a medical condition that significantly affects an
  24   individual’s daily activities; or the existence of chronic and substantial pain.”
  25   McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992), overruled on other
  26   grounds by WMX Technologies. Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997).
  27         The second prong of the deliberate indifference standard—Defendant’s
  28   sufficiently culpable state of mind—requires that the prison official “be aware of facts
                                                  12
Case 2:16-cv-05481-DSF-SHK Document 76 Filed 05/20/20 Page 13 of 21 Page ID #:470




   1   from which the inference could be drawn that a substantial risk of serious harm exists,
   2   and he must also draw the inference.” Farmer, 511 U.S. at 837. This requires that a
   3   plaintiff state facts showing that the official acted in purposeful disregard of excessive
   4   risk. See Toguchi, 391 F.3d at 1060.
   5         C.     Section 1983 Claim
   6         To state a claim for a civil rights violation under § 1983, a plaintiff must allege
   7   that: (1) a particular defendant, (2) acting under color of state law, (3) deprived
   8   plaintiff of a right guaranteed under the U.S. Constitution or a federal statute.
   9   42 U.S.C. § 1983; see West v. Atkins, 487 U.S. 42, 48 (1988). Suits against
  10   government officials under § 1983 in their individual capacities “seek to impose
  11   personal liability upon a government official for actions he takes under color of state
  12   law.” Kentucky v. Graham, 473 U.S. 159, 165 (1985). “A person ‘subjects’ another
  13   to the deprivation of a constitutional right, within the meaning of [§] 1983, if he does
  14   an affirmative act, participates in another’s affirmative acts, or omits to perform an
  15   act which he is legally required to do that causes the deprivation of which [the
  16   plaintiff complains].” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Section
  17   1983 requires that plaintiffs show that a person’s act or omission constituted a
  18   breach of duty that proximately caused the alleged constitutional injury. Mendez v.
  19   County of Los Angeles, 897 F.3d 1067, 1074 (9th Cir. 2018).
  20         For conduct to constitute an action taken “under color of law,” “the
  21   deprivation must be caused by the exercise of some right or privilege created by the
  22   State . . . or by a person for whom the State is responsible[.]” West, 487 U.S. at 49
  23   (internal quotations omitted).
  24                                    IV.   DISCUSSION
  25         A.     Plaintiff’s Claim Against Defendant Asuncion Is Dismissed.
  26         Plaintiff consents to the dismissal of his § 1983 action against Asuncion.
  27   Accordingly, the Magistrate Judge recommends that the District Judge DISMISS
  28   the claims against Defendant Asuncion.
                                                 13
Case 2:16-cv-05481-DSF-SHK Document 76 Filed 05/20/20 Page 14 of 21 Page ID #:471




   1         B.     Plaintiff’s Claim Against Defendants Hunter And Jameson
   2                1.     Plaintiff’s Allegations Should Be Found To Satisfy The
   3                       State Actor Element.
   4         First, the Magistrate Judge recommends that the District Judge find that the
   5   current action names individuals who were acting under color of state law because
   6   both Defendants Hunter and Jameson were acting as officials within the CDCR
   7   when they moved Plaintiff to an upper bunk. Consequently, the next step is
   8   whether the factual allegations in the SAC sufficiently allege an Eighth
   9   Amendment violation against Defendants Hunter and Jameson.
  10                2.     Plaintiff’s Allegations Should Be Found To Satisfy The
  11                       Eighth Amendment Requirements.
  12         Defendants argue that the SAC contains “conclusory, vague, and
  13   overgeneralized language.” ECF No. 68, Mot. at 11. Additionally, Defendants
  14   argue that the Chrono did not provide Defendants Hunter and Jameson with
  15   sufficient notice to prevent them from moving Plaintiff to an upper bunk, in
  16   another cell. Id. at 12-13. This is because the Chrono presented to Defendants
  17   Hunter and Jameson by Plaintiff showing that Plaintiff required a bottom bunk was
  18   issued over eight years before the events occurred and was of questionable validity
  19   because it had not been annually renewed, as was required by the form. Id. at 12-13.
  20         Turning to the allegations in the SAC, which the Magistrate Judge must
  21   accept as true and from which must the Magistrate Judge must draw reasonable
  22   inferences in Plaintiff’s favor, Plaintiff notified Defendants Hunter and Jameson
  23   multiple times of his “medical condition” and that he had a permanent bottom
  24   bunk designation under the Chrono. ECF No. 46, SAC at 8. Though Plaintiff did
  25   not specify what “medical condition” warranted a bottom designation, the
  26   Magistrate Judge can reasonably infer that it was the disability caused by the
  27   “metal rod in [Plaintiff’s] left leg.” Id.
  28   ///
                                                    14
Case 2:16-cv-05481-DSF-SHK Document 76 Filed 05/20/20 Page 15 of 21 Page ID #:472




   1         Plaintiff also referred to the Chrono, attached as Exhibit A to the SAC. This
   2   Chrono, as discussed previously, was dated in 2008 and noted that Plaintiff’s
   3   bottom bunk designation was permanent, but which also designated that the
   4   “Chronos indicating permanent accommodations shall be reviewed annually”
   5   ECF No. 46, SAC at 8; id. at 13, 9/17/08 CDCR 7410.
   6         Although it may be that Defendants Hunter and Jameson ignored the
   7   Chrono because of the annual review requirement, the 2008 Chrono, when coupled
   8   with the allegation that Plaintiff told both Defendants about his leg-related medical
   9   condition, was enough to put Defendants Hunter and Jameson on notice that
  10   placing Plaintiff in an upper bunk from which he would have to climb up and down
  11   “could result in further significant injury or the ‘unnecessary and wanton infliction
  12   of pain.’” Jett, 439 F.3d at 1096. Additionally, the allegations regarding the notice
  13   Plaintiff provided to Defendants Hunter and Jameson allows for the Magistrate
  14   Judge to conclude that the notice to Defendant Hunter and Jameson was such that
  15   an “inference could be drawn that a substantial risk of serious harm exist[ed],”
  16   Farmer, 511 U.S. at 837, by placing Plaintiff in an upper bunk.
  17         Consequently, this is enough to meet the two-pronged pleading requirement
  18   to state an Eighth Amendment violation. See also Brown v. Alexander, No. 13-6143
  19   BRO (RNB), 2014 WL 3893393 at *3 (C.D. Cal. Aug. 7, 2014) (“the Ninth Circuit
  20   has held that ‘a prison official acts with deliberate indifference when he ignores the
  21   instructions of the prisoner’s treating physician[.]’”) (quoting Wakefield v.
  22   Thompson, 177 F.3d 1160, 1165 (9th Cir. 1999)); ECF No. 46, SAC at 8.
  23         Further, the Magistrate Judge does not find the authorities cited by
  24   Defendants persuasive in this matter because they differ in material respects from
  25   the current case. For example, in Nicholson, No. CV 12-9993-FMO (JEM), 2014
  26   WL 1407828, the case was based on a complaint against a plaintiff’s physician for
  27   not ordering a lower bunk designation and for denying certain medications. That
  28   was a materially different situation than the current case, where non-medically
                                                 15
Case 2:16-cv-05481-DSF-SHK Document 76 Filed 05/20/20 Page 16 of 21 Page ID #:473




   1   trained jail officials disregarded the—albeit older—unrevoked medical order in the
   2   Chrono and notification by Plaintiff of his medical condition.
   3         Similarly, the other cases cited by Defendants, Robinson v. Chen Ho, No.
   4   1:15-CV-01186-MJS PC, 2015 WL 5326194 (E.D. Cal. Sept. 10, 2015) and Ratcliff
   5   v. Akanno, No. 1:16-CV-00584 SAB PC, 2016 WL 3959983 (E.D. Cal. July 22,
   6   2016), also involved claims against medical personnel for failing to appropriately
   7   prescribe medications or housing restrictions. Those cases did not involve non-
   8   medically trained jail personnel and their alleged failure to accommodate medical
   9   recommendations and information provided by a plaintiff consistent with the
  10   medical recommendations.
  11         Defendants claim that the injury was caused because Plaintiff “rushed” off
  12   the top bunk, rather than the fact that Plaintiff was placed on the top bunk with
  13   Plaintiff’s medical condition, is also not persuasive. See ECF No. 68, Mot. at 13-
  14   14. Though it may be determined at a later stage that Plaintiff’s medical condition
  15   did not contribute to the cause of the injury, this is not the appropriate juncture to
  16   make such a determination. At this point, the SAC meets the requirement that
  17   Plaintiff alleges the necessary facts to establish that Defendants created “a
  18   substantial risk of serious harm” and did so with a “sufficiently culpable state of
  19   mind.” See Farmer, 511 U.S. at 834 (noting that to properly assert a deliberate
  20   indifference claim, plaintiff must show that defendant was “aware of facts from
  21   which the inference could be drawn that a substantial risk of serious harm exists,
  22   and he must also draw the inference”).
  23         Therefore, the Magistrate Judge recommends that the Motion be DENIED
  24   as to the sufficiency of the Eighth Amendment allegations.
  25                3.     Defendants Hunter And Jameson’s Qualified Immunity
  26                       Defense Should Be Denied.
  27         “In determining whether an officer is entitled to qualified immunity, we
  28   consider (1) whether there has been a violation of a constitutional right; and (2)
                                                 16
Case 2:16-cv-05481-DSF-SHK Document 76 Filed 05/20/20 Page 17 of 21 Page ID #:474




   1   whether that right was clearly established at the time of the officer’s alleged
   2   misconduct.” Lal v. California, 746 F.3d 1112, 1116 (9th Cir. 2014) (citing Pearson
   3   v. Callahan, 555 U.S. 223, 232 (2009)).
   4         Defendants first argue that they did not violate Plaintiff’s constitutional
   5   rights. ECF No. 68, Motion at 18. Defendants then argue that they “would not
   6   have known that their conduct was unlawful when Plaintiff failed to present a valid
   7   medical chrono requiring Plaintiff to be housed on a low bunk, which was not in
   8   CSP-LAC’s Strategic Offender Management System (SOMS) on December 11,
   9   2015.” Id. Consequently, Defendants argue, under either prong, qualified
  10   immunity applies to the allegations made in the SAC.
  11         For the reasons discussed previously, the Magistrate Judge believes that the
  12   SAC contains sufficient facts to allege that there has been a violation of Plaintiff’s
  13   Eighth Amendment right. Consequently, the Magistrate Judge turns to the second
  14   prong and whether Plaintiff’s right to not be placed on an upper bunk because of a
  15   valid medical condition was clearly established.
  16         By 2015, “it had long been clear that the Eighth Amendment prohibits
  17   prison officials from acting with deliberate indifference to an excessive risk of harm
  18   to a prisoner’s safety or health.” McDonald v. Yates, No. 1:09-CV-00730-LJO,
  19   2012 WL 6514658, at *9 (E.D. Cal. Dec. 13, 2012), Report and Recommendation
  20   adopted, No. 1:09-CV-00730-LJO, 2013 WL 238904 (E.D. Cal. Jan. 22, 2013)
  21   (citing Farmer, 511 U.S.C. at 834). This is also true in the context of an official
  22   improperly placing an injured inmate in an upper bunk such that the inmate would
  23   be at risk from being required to get up and down from an upper bunk. See id.
  24         Defendants’ argument that the lack of a valid Chrono requiring Plaintiff be
  25   placed in a lower bunk warrants application of qualified immunity because
  26   Plaintiff’s Eighth Amendment right was not clearly established under such
  27   circumstances is also not persuasive. This is because the Magistrate Judge finds
  28   that this description focuses too narrowly on the type of notice that must be
                                                 17
Case 2:16-cv-05481-DSF-SHK Document 76 Filed 05/20/20 Page 18 of 21 Page ID #:475




   1   provided regarding an inmate’s medical condition to show a clearly established
   2   right. Specifically, the case law only requires that appropriate notice be provided of
   3   a medical condition that would pose a risk to an inmate being placed in an upper
   4   bunk and does not limit such notice to a valid Chrono.
   5         For example, in McDonald v. Yates, which the Magistrate Judge finds
   6   persuasive, the district court addressed the qualified immunity defense in
   7   evaluating a case where an inmate was improperly placed in an upper bunk and
   8   there was a dispute whether there was a valid chrono requiring a lower bunk
   9   designation. No. 1:09–cv–00730–LJO–SKO PC, 2012 WL 6514658, at *6 (E.D.
  10   Cal. Dec. 13, 2012), Report and Recommendation adopted, No. 1:09-CV-00730-
  11   LJO-SKO PC, 2013 WL 238904 (E.D. Cal. Jan. 22, 2013). The court stated that
  12   even if there was not valid chrono in place, “[d]efendants [are] required to take
  13   reasonable action once they [are] placed on notice that [p]laintiff [has] a medical
  14   condition which require[s] a lower bunk.” Id. (citing, among other cases, Farmer,
  15   511 U.S. at 847).
  16         Further, in the context of a claim of qualified immunity, “the law was
  17   sufficiently clear that a reasonable officer, once placed on notice as to the existence
  18   of a medical issue precluding upper bunk/upper tier housing, would have known
  19   that he was required to take reasonable measures to abate the risk of harm[.]” Id.
  20   at *9; see also Arellano v. Hodge, No. 14-CV-590 JLS (JLB), 2020 WL 1934056, at
  21   *3 (S.D. Cal. Apr. 22, 2020) (accepting a Magistrate Judge’s recommendation to
  22   deny summary judgment based on qualified immunity because, in a claim of
  23   improperly being placed in an upper bunk, “[a] reasonable jury could also find that
  24   [the defendant] enforced the housing move and ignored Plaintiff’s protestations,
  25   rather than verifying the veracity of Plaintiff’s [medical] claims, in conscious
  26   disregard to Plaintiff’s serious medical need” and this was a clearly established
  27   right) (citing Akhtar v. Mesa, 698 F.3d 1202, 1213–14 (9th Cir. 2012)); Barker v.
  28   Hall, No. CV 17-7051-SVW (PJW), 2018 WL 5993851, at *5 (C.D. Cal. Aug. 28,
                                                 18
Case 2:16-cv-05481-DSF-SHK Document 76 Filed 05/20/20 Page 19 of 21 Page ID #:476




   1   2018), Report and Recommendation adopted, No. CV 17-7051-SVW (PJW), 2018
   2   WL 6003551 (C.D. Cal. Oct. 3, 2018) (denying defendants’ motion to dismiss
   3   based on qualified immunity arising from allegedly improper placement in upper
   4   bunk because plaintiff had alleged knee problems warranting a lower bunk
   5   designation and there were many outstanding questions, including “the extent of
   6   Plaintiff’s knee impairment and the amount of pain he suffered from climbing up to
   7   and down from the upper bunk”).
   8         The same analysis is applicable here. As in McDonald v. Yates, Defendants
   9   Hunter and Jameson were placed on notice of the danger Plaintiff would face if
  10   Plaintiff was required to ascend and descend from an upper bunk for, at least, the
  11   following reasons: Plaintiff had told Defendant Hunter about his medical condition
  12   with his leg, i.e. a metal in rod in Plaintiff’s left leg, ECF No. 46, SAC at 8;
  13   Defendants Hunter and Jameson were shown an older, and potentially expired,
  14   medical Chrono indicating that Plaintiff’s lower bunk designation was permanent
  15   and which, at least somewhat, gave credence to Plaintiff’s claim of being
  16   sufficiently disabled, id.; Defendant Hunter had been instructed by another
  17   sergeant, relying on the same information, to not move Plaintiff to an upper bunk in
  18   a different cell the day before Plaintiff was moved, id.; Plaintiff was already in a
  19   lower bunk, id.; and, Plaintiff spoke with Defendant Jameson prior to being moved
  20   to an upper bunk and, inferentially, told Defendant Jameson about Plaintiff’s
  21   physical limitations, id.
  22         Therefore, the SAC contains sufficient allegations to show that Defendants
  23   Hunter and Jameson violated Plaintiff’s clearly established constitutional right.
  24   Though Defendants may provide other facts that show qualified immunity should
  25   apply at a later stage, such as a summary judgement, at this pleading stage,
  26   Plaintiff’s allegations meet the threshold requirements to overcome this claim. See
  27   Wong v. United States, 373 F.3d 952, 956-57 (9th Cir. 2004) (explaining qualified
  28   immunity is better left for summary judgment because the notice pleading standard
                                                  19
Case 2:16-cv-05481-DSF-SHK Document 76 Filed 05/20/20 Page 20 of 21 Page ID #:477




   1   may force courts to decide “far-reaching constitutional questions on a nonexistent
   2   factual record[.]”).
   3         Consequently, the Magistrate Judge recommends that the District
   4   Judge DENY this defense, at this time.
   5                4.        Defendants’ Motion To Strike The Punitive Damages
   6                          Claim Should Be Denied.
   7         Finally, Defendants seek to strike Plaintiff’s punitive damages claim.
   8         Plaintiff alleges sufficient facts in the SAC to allow the record to be
   9   developed to determine whether Defendants Hunter and Jameson were sufficiently
  10   reckless or callous by placing Plaintiff in danger. Specifically, based on Plaintiff’s
  11   claims that Defendant Hunter moved Plaintiff to an upper bunk even though
  12   another sergeant, when presented with the same information, decided against
  13   placing Plaintiff in an upper bunk and advised Defendant Hunter not to move
  14   Plaintiff. See Smith v. Wade, 461 U.S. 30, 53 (1983) (noting that “a jury may be
  15   permitted to assess punitive damages in an action under § 1983 when the
  16   defendant’s conduct is shown to be motivated by evil motive or intent, or when it
  17   involves reckless or callous indifference to the federally protected rights of
  18   others”). Further, though unlikely, Plaintiff’s claim that Defendant Jameson
  19   threatened to make Plaintiff sleep outside if Plaintiff did not move to an upper bunk
  20   may be additional evidence of Defendant Jameson’s “reckless or callous
  21   indifference.” See ECF No. 46, SAC at 8.
  22         Therefore, the Magistrate Judge recommends that the District Judge DENY
  23   the Motion to strike the punitive damages claim at this stage.
  24                               V.    RECOMMENDATION
  25         IT IS THEREFORE RECOMMENDED that the Court:
  26         (1)    ACCEPT the findings in this Report or Recommendation;
  27         (2)    GRANT IN PART and DENY IN PART Defendants’ Motion [ECF
  28   No. 68];
                                                  20
Case 2:16-cv-05481-DSF-SHK Document 76 Filed 05/20/20 Page 21 of 21 Page ID #:478




   1         (3)    DISMISS Plaintiff’s Claims against Defendant Asuncion;
   2         (4)    DENY Defendants’ Motion to Dismiss Plaintiff’s Eighth Amendment
   3   claim and to strike Plaintiff’s punitive damages claim; and
   4         (5)    DENY Defendants’ Motion based on qualified immunity, at this time.
   5
   6   DATED: May 20, 2020
                                        HON. SHASHI H. KEWALRAMANI
   7                                        United States Magistrate Judge
   8
   9                                         NOTICE
  10         Reports and Recommendations are not appealable to the Court of Appeals,
  11   but may be subject to the right of any party to file Objections as provided in Local
  12   Civil Rule 72 and review by the District Judge whose initials appear in the docket
  13   number. No Notice of Appeal pursuant to the Federal Rules of Appellate
  14   Procedure should be filed until entry of the Judgment of the District Court.
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 21
